t c summary opinion united_states tax_court michael r and shelley f fawcett petitioners v commissioner of internal revenue respondent docket no 15851-99s filed date michael r and shelley f fawcett pro sese julie l payne for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code as amended and in effect for the year at issue respondent determined a deficiency in petitioners’ federal_income_tax in the amount of dollar_figure for the tax_year - - the sole issue for decision is whether settlement proceeds of dollar_figure received by petitioners during constitute damages excludable from gross_income under sec_104 adjustments to wages subject_to fica and medicare and itemized_deductions for attorney’s fees and costs are computational and will be resolved by the court’s holding on the disputed issue in this case the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing the petition petitioners resided in kent washington references to petitioner in the singular are to shelley f fawcett petitioners were married in early after graduating from college in date petitioner was hired by payless drug stores norwest inc payless as a supervisor trainee petitioner was initially placed in a payless store in redmond oregon even though mr fawcett at that time was in the military and stationed in washington petitioner directly reported to an assistant store manager and or a store manager approximately months later petitioner was transferred to a payless store located in bellevue washington only to be subsegquently transferred in months to twin lakes washington petitioner worked at the twin lakes store for approximately months petitioner was transferred on more occasions to different stores in washington within a 3-year period petitioner worked in approximately different payless store locations in oregon and washington while employed with payless petitioner was asked to work long hours due to understaffing of employees at a given store and in different departments within a given store as a result petitioner felt rushed and pushed in every direction petitioner continued to work in this chaotic environment because she desired a promotion however petitioner never received a promotion from payless during this time petitioner complained of chest pains lack of sleep due to her work schedule ’ and nightmares about her work environment and experienced anxiety in both her professional life and personal life ’ in date while petitioner was still employed by payless she received a notice class action notice from b newal squyers esq and debra k ellers esq of holland hart attorneys for plaintiffs notifying her of an unpaid overtime compensation law suit filed against payless this class action lawsuit was described as follows at times petitioner was scheduled to close the store pincite p m and then open the store the next morning pincite a m the strain of petitioner’s working conditions took a toll on her new marriage for instance at one particular store mr fawcett made attempts to visit petitioner at work during her break and was strictly forbidden to do so - - on date laurie sievers roy menges twila kelly and allen burgess brought this suit against payless in the united_states district_court for the district of idaho case no cv 93-0089-s-hlr alleging that they were employed by payless as salaried employees with titles such as floor manager floor supervisor senior supervisor supervisor supervisor and were required to perform clerking stocking or other tasks in excess of forty hours per week without being compensated overtime work plaintiffs bring this action and allege that payless violated the fair labor standards act of u s c plaintiffs seek compensation_for unpaid overtime liquidated_damages attorney fees and costs the class of plaintiffs in the class action consisted of employees of payless including petitioner who joined on date on date petitioner privately met with plaintiffs’ attorney kurt holzer mr holzer in tacoma washington to inform mr holzer of her personal injuries in addition to those alleged in the class action lawsuit complaint petitioner was informed at this meeting that the class action case was under mediation and a jury trial was not likely petitioner was also informed that approximately class members were deposed and allegedly suffered a number of injuries during their employment with payless including emotional distress and physical injuries and that her alleged injuries were experienced by other class members petitioner did not submit any medical bills to mr holzer or provide the same to the court the class action complaint requested relief for unpaid overtime compensation and liquidated_damages in an amount equal - - to the unpaid overtime compensation under section b of the fair labor standards act of flsa ch 52_stat_1069 currently codified pincite u s c sec_216 and attorney’s fees and costs the complaint was never amended during any time relevant to the class action lawsuit on date an order approving the settlement of the class action lawsuit was signed by larry m boyle united_states magistrate judge the settlement agreement and release settlement agreement states release of payless by the plaintiffs in exchange for the payment of the amount set forth in paragraph below and in consideration of the mutual promises and covenants contained in this settlement agreement the named plaintiffs on behalf of themselves and the individual plaintiffs upon the signing by each individual plaintiff of the release required by paragraph b of this document hereby release and discharge payless thrifty payless inc their parents agents and assigns from all actions claims or demands for damages liabilities costs or expenses which the plaintiffs individually or collectively have against payless on account of or in any way arising out the claims that were asserted or that could have been asserted in the lawsuit by the plaintiffs which lawsuit is hereby acknowledged as not fully plead further including but not limited to claims for personal injuries intentional infliction of emotional distress negligent infliction of emotional distress and from all known claims whether based on tort statute or contract which are based in whole or in part or arise out of or in any way relate to the lawsuit and anything done or allegedly done by payless arising out of or in conjunction with or relating to the employment of any and or all plaintiffs prior to date by payless liability denied and basis for settlement payless denies any liability on its part and enters into this agreement solely to avoid litigation and to buy its peace all settlement proceeds are paid to plaintiffs on account of personal injuries none of the provisions of this settlement agreement and nothing contained in this settlement agreement shall be construed as an admission of any liability whatsoever by any party hereto to any other party hereto emphasis added a total of dollar_figure million was paid_by payless to the class in consideration of the settlement agreement specifically petitioner received dollar_figure from holland hart as her net cash recovery from the settlement petitioner’s portion of attorney’s fees and costs approximately dollar_figure was retained by holland hart petitioners timely filed their joint federal_income_tax return for the taxable_year they did not report any portion of the settlement proceeds on their return nor did they claim a corresponding deduction for attorney’s fees or costs in the notice_of_deficiency respondent determined that petitioners failed to include in gross_income the settlement proceeds of dollar_figure of which dollar_figure is wages subject_to employment_tax and that petitioner is allowed a schedule a deduction for attorney’s fees which was not claimed on the original return petitioners contend that the settlement proceeds were paid to petitioner to settle claims for personal injury and intentional infliction of emotional distress therefore the - settlement award of dollar_figure is excludable from income under sec_104 sec_61 broadly defines gross_income to include all income from whatever source derived except as otherwise provided statutory exclusions from income are narrowly construed 515_us_323 sec_104 provides that gross_income does not include the amount of any damages received whether by suit or by agreement on account of personal injuries or sickness sec_1_104-1 income_tax regs provides that the term damages received means an amount received other than workmen’s compensation through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of prosecution petitioner’s settlement proceeds may be excluded from gross_income only if she shows the underlying cause of action giving rise to the recovery is based upon tort or tort type rights and the damages were received on account of personal injuries or sickness commissioner v schleier supra pincite the first part of the test examines the legal basis of the claim for tort-like characteristics focusing on the scope of remedies available under the statutory scheme 87_f3d_682 5th cir see also brennan v commissioner tcmemo_1997_317 the second requirement tests - - whether the damages received were due to a personal injury rather than mere economic loss dotson v united_states supra pincite see also 519_us_79 personal injury includes physical injuries and nonphysical injuries such as those affecting emotions reputation or character 504_us_229 n whether damages received pursuant to a settlement agreement are excludable under sec_104 depends on the nature of the underlying claim that was the basis for settlement id pincite determination of the nature of the claim is factual 105_tc_396 affd 121_f3d_393 8th cir we first examine the written terms of the settlement agreement to determine the allocation of settlement proceeds see jacobs v commissioner tcmemo_2000_59 the most important fact in determining the purpose of a settlement payment is ‘express language in the agreement stating that the payment was or was not made on account of personal injury ’ 90_tc_1000 quoting 88_tc_834 affd without published opinion 845_f2d_1013 3d cir revd 883_f2d_211 3d cir see also beckey v commissioner tcmemo_1994_514 however an express allocation may be disregarded if the facts and circumstances surrounding the payment indicate the payment --- - was intended by the parties to be for a different purpose see bagley v commissioner supra pincite 102_tc_116 affd in part revd in part and remanded on other grounds 70_f3d_34 5th cir petitioners rely on section of the settlement agreement that all settlement proceeds are paid to plaintiffs on account of personal injuries however the record clearly shows that the complaint in the class action was exclusively for the recovery_of overtime compensation liquidated_damages attorney’s fees and costs under the flsa in jacobs v commissioner supra this court held that recoveries for claims based on the flsa are not excludable from gross_income because flsa does not provide for personal injury compensation the flsa was enacted to establish minimum wages and maximum hours for employees see 324_us_697 the only relief available under the flsa for excessive hours worked is the payment of back wages and payment of liguidated damages see flsa u s c sec_216 liquidated_damages are intended to compensate the employee for damages too obscure or difficult to estimate caused by the delay of late payment jacobs v commissioner supra see also 316_us_572 also we note petitioner’s own testimony during trial -- - that the damages awarded were actually based on length of employment and number of hours worked by petitioner damages for petitioner’s personal injuries however real and distressful for petitioners were not claimed in the class action lawsuit against payless nor was the settlement agreement intended to provide relief for such injuries the class action notice informed petitioners that they were not required to join the class action the notice clearly stated that if you choose not to join this suit you are free to file your own lawsuit with an attorney of your choosing in order for petitioners to prevail under sec_104 both components of the test as stated above must be satisfied petitioners failed to show that the settlement award was paid as compensation_for personal_injury_or_sickness therefore the entire settlement award is includable in gross_income and petitioners are entitled to a corresponding deduction for attorney’s fees and costs under sec_67 subject_to limitations we have considered all arguments by the parties and to the extent not discussed above conclude that they are irrelevant or without merit reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
